Exhibit 99.1 FOR IMMEDIATE RELEASE August 11, 2015 Nasdaq Capital Markets - GTIM GOOD TIMES RESTAURANTS REPORTS Q3 RESULTS Total Revenues +73% with Restaurant Level Operating Profit +80% * Adjusted EBITDA +146% * Conference Call Wednesday, August 12, 2015, at 9:00 a.m. MST/11:00 EST (LAKEWOOD, CO) Good Times Restaurants Inc. (GTIM), operator of Good Times Burgers & Frozen Custard, a regional quick service restaurant chain focused on fresh, high quality, all natural products and Bad Daddy’s Burger Bar, a full service, upscale concept today announced its preliminary unaudited financial results for the third fiscal quarter ended June 30, 2015. Key highlights of the Company’s financial results vs prior year include: · Same store sales for company-owned Good Times restaurants increased 4.8% for the quarter on top of last year’s increase of 12.5%, the twenty-first consecutive quarter of increasing same store sales · Same store sales for company-owned Bad Daddy’s restaurants increased 9.5% for the quarter, which includes results for the full quarter for restaurants acquired on May 7 · Total revenues increased 73% to $12,937,000 · Restaurant Level Operating Profit, a non-GAAP measure) for Good Times restaurants increased $88,000 or 6.2% over last year during the quarter * · Sales for the Bad Daddy’s restaurants, including the results of operations for the Bad Daddy’s restaurants acquired on May 7, 2015 were $5,099,000 and Bad Daddy’s Restaurant Level Operating Profit (a non-GAAP measure) was $983,000 or 19.3% as a percent of sales * · Total Restaurant Level Operating Profit (a non-GAAP measure) increased 80% to $2,549,000 * · Non-recurring acquisition costs were $365,000 during the quarter · Net Income for the quarter was $107,000 versus $162,000 last year, including an increase in preopen expenses of $76,000, an increase in general and administrative expenses of $467,000 from last year and a total of $365,000 in one-time acquisition costs related to the acquisition of Bad Daddy’s International · Adjusted EBITDA (a non-GAAP measure) increased 146% to $1.2 million from $500,000 * · The Company ended the quarter with $15.2 million in cash *For a reconciliation of restaurant level operating profit and Adjusted EBITDA to the most directly comparable financial measures presented in accordance with GAAP and a discussion of why the Company considers them useful, see the financial information schedules accompanying this release. Boyd Hoback, President & CEO said “We have set the stage for accelerated development through the acquisition of Bad Daddy’s International (BDI) and we now have two brands that are both performing exceptionally well, with the results from operations exceeding our expectations so far.While we still have work to do completing the integration of BDI, we have a good pipeline of new sites for fiscal 2016 with three under construction and one more set to begin next month.We anticipate that we will approximately double the number of company operated Bad Daddy’s by the end of 2016 with our longer term unit growth target of 40% over the following few years.” Hoback added “Our three year compound same store sales increases at Good Times were 34.8% for the quarter, which we are obviously thrilled with.We had one store closed for a complete remodel for 6 ½ weeks during the quarter.We rolled out Housemade Pickles and Fried Pickles in August, our breakfast sales continue to grow by 10 to 15% over the prior year each month and we are on track with our remodeling of older stores, all of which will hopefully continue our sales growth.” On May 7, 2015, the Company reported that it had successfully completed a public offering of 2,783,810 shares of common stock, which included the full exercise of the underwriters’ over-allotment option, at $8.15 per share for net proceeds, after deducting underwriting discounts and commissions and offering expenses, of approximately $20.6 million.Simultaneously and using the proceeds of the common stock offering, Good Times closed the purchase of all of the ownership interests in Bad Daddy’s International, LLC, which owns the Bad Daddy’s Burger Bar concept and ownership interests in seven Bad Daddy’s Burger Bar restaurants, for a total purchase price of $21.5 million consisting of $19 million of cash and a promissory note in the amount of $2.5 million. Fiscal 2015 and Preliminary 2016 Outlook: The Company issued expectations for its fourth quarter of fiscal 2015 with sales of approximately $14 million and Adjusted EBITDA* of $900,000 to $1 million including approximately $375,000 of preopening expense and for its full fiscal 2015 year sales of approximately $43 million and $2.4 to $2.5 million of Adjusted EBITDA* including approximately $950,000 of preopening expense. The Company currently anticipates the following for fiscal 2016: · Total revenues of $68 million to $73 million · Two new Good Times restaurants · 8 to 10 new Bad Daddy’s restaurants · Total Adjusted EBITDA* of $4.8 million to $5.5 million including approximately $2.5 million of preopening expense. Conference Call: Management will host a conference call to discuss its third quarter of fiscal 2015 financial results on Wednesday, August 12, 2015 at 9:00 a.m. Mountain/11:00 a.m. Eastern Time.Hosting the call will be Boyd Hoback, President and Chief Executive Officer, Jim Zielke, Chief Financial Officer and Susan Knutson, Controller. The conference call can be accessed live over the phone by dialing (866) 209-0088.The conference call will also be webcast live from the Company's corporate website www.goodtimesburgers.comunder the Investor Homepage “Events & Presentations” section. An archive of the webcast will be available at the same location on the corporate website shortly after the call has concluded. About Good Times Restaurants Inc.: Good Times Restaurants Inc. (GTIM) operates Good Times Burgers & Frozen Custard, a regional chain of quick service restaurants located primarily in Colorado, in its wholly owned subsidiary, Good Times Drive Thru Inc.Good Times provides a menu of high quality all natural hamburgers, 100% all natural chicken tenderloins, fresh frozen custard, fresh cut fries, fresh lemonades and other unique offerings.Good Times currently operates and franchises 38 restaurants. GTIM owns and operates Bad Daddy’s Burger Bar restaurants.Bad Daddy’s Burger Bar is a full service, upscale, “small box” restaurant concept featuring a chef driven menu of gourmet signature burgers, chopped salads, appetizers and sandwiches with a full bar and a focus on a selection of craft microbrew beers in a high energy atmosphere that appeals to a broad consumer base. Forward Looking Statements: This press release contains forward looking statements within the meaning of federal securities laws.The words “intend,” “may,” “believe,” “will,” “should,” “anticipate,” “expect,” “seek” and similar expressions are intended to identify forward looking statements.These statements involve known and unknown risks, which may cause the Company’s actual results to differ materially from results expressed or implied by the forward looking statements.These risks include such factors as the uncertain nature of current restaurant development plans and the ability to implement those plans, delays in developing and opening new restaurants because of weather, local permitting or other reasons, increased competition, cost increases or shortages in raw food products, and other matters discussed under the “Risk Factors” section of Good Times’ Annual Report on Form 10-K/A for the fiscal year ended September 30, 2014 filed with the SEC.Although Good Times may from time to time voluntarily update its forward looking statements, it disclaims any commitment to do so except as required by securities laws. INVESTOR RELATIONS CONTACTS: Good Times Restaurants Inc. Boyd E. Hoback, President and CEO, (303) 384-1411 Jim Zielke, Chief Financial Officer (303) 384-1432 Christi Pennington (303) 384-1440 Mike Porter, Porter, LeVay & Rose (212) 564-4700 Good Times Restaurants Inc. Unaudited Supplemental Information (In thousands, except per share amounts) Three Months Ended June 30, Nine Months Ended June 30, Statement of Operations Net Revenues: Restaurant sales $ Franchise revenues Total net revenues Restaurant Operating Costs: Food and packaging costs Payroll and other employee benefit costs Restaurant occupancy costs Other restaurant operating costs New store preopening costs 80 Depreciation and amortization Total restaurant operating costs General and administrative costs Advertising costs Acquisition costs 0 0 Franchise costs 32 22 85 64 Gain on disposal of restaurants and equipment (7
